Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


1.	Claims 1-20 are recites the limitation "the plurality of resource event equipment providers" in Claims 1, 10, and 16. There is insufficient antecedent basis for this limitation. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 5, 7, 9-10, 13, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 20160155163 A1) in view of Mohajeri et al. (US 20160359632 A1).

Claim 1	White teaches a system for managing resource interaction equipment fulfillment, the system comprising:
a plurality of resource interaction equipment provider systems, (FIG. 1, Provider Terminals 190-100, ¶0138, a plurality of providers, ¶0007, the providers being providers of urgently required goods, wherein a good comprises a resource interaction equipment) wherein each of the resource interaction equipment provider systems are associated with one of a plurality of resource interaction equipment providers (¶0136, wherein the provider terminal is associated with a user who is a provider) and track a resource interaction equipment provider-specific workflow related to fulfilling a resource interaction equipment provision; (¶0131, wherein the providers can track progress towards transactions)
a tracking module (FIG. 1, Fulfillment System 150) stored in a second memory of a second computing platform, executable by one or more second processing devices in communication with the second memory and configured to;
establish, based on the occurrence of events in a resource interaction equipment fulfillment process, a dynamic overall workflow that tracks progress in fulfillment of the resource interaction equipment process. (¶0190-¶0191, wherein the fulfillment system provides a tracking service for the goods fulfillment processes)
However, White does not explicitly teach a gateway apparatus including a first computing platform having a first memory, one or more first processing devices in communication with the first memory, and one or more Application Programming Interface (API) services executable by the one or more first processing devices, wherein the one or more API services are collectively configured to: 
connect and integrate with the plurality of resource interaction equipment provider systems, wherein integrating comprises, deploy and implement a trusted entity security certificate for securing data communications between the gateway apparatus and the plurality of resource interaction equipment provider systems, and 
orchestrate a flow of data communication between the gateway apparatus and the plurality of resource event equipment providers that tracks an occurrence of events in a resource interaction equipment fulfillment process.
From a related technology, Mohajeri teaches a gateway apparatus (FIG. 17) including a first computing platform having a first memory, (FIG. 17, System Memory 1706) one or more first processing devices in communication with the first memory, (FIG. 17, Processing Unit 1704) and one or more Application Programming Interface (API) services executable by the one or more first processing devices, (FIG. 7-9. API Platform 306) 
wherein one or more API services are collectively configured to: 
connect and integrate with a plurality of provider systems, (FIG. 4, API Platform 360, ¶0048 and ¶038, interfacing with a plurality of provider systems) wherein integrating comprises, deploy and implement a trusted entity security certificate (FIG. 6, ¶0049, generating, i.e. deploying an implementing, anonymous customer references (ACR), wherein the ACR comprises a trusted entity security certificate) for securing data communications between the gateway apparatus and a plurality of provider systems. (Examiner notes “for security data communications...” is an intended use statement without patentable weight, the claim merely recites deployment and implementation of a trusted entity security certificate) 
orchestrate a flow of data communication between the gateway apparatus and the plurality of providers. (FIG. 5, ¶0026, ¶0058, wherein the use of ACR and V-Subs orchestrates the flow of data between gateway and the providers) 
It would be obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of White to incorporate the security techniques implemented in Mohajeri in order to protect privacy between parties. 

Claim 5	White in view of Mohajeri teach Claim 1, and further teaches wherein the API services are configured to orchestrate a flow of data communication between the gateway apparatus and the plurality of resource interaction equipment providers, (Mohajeri, FIG. 5, ¶0026, ¶0058, wherein the use of ACR and V-Subs orchestrates the flow of data between gateway and the providers) wherein the data communication includes (i) commands from the gateway apparatus to perform one or more actions associated with fulfilling a resource interaction equipment provision, (¶0034, wherein the data communications includes commands to request performance of an action) and  (ii) responses from the resource interaction equipment providers indicating one of receipt of the commands, status of the one or more actions (Mohajeri, ¶0038, data communication indicating authorized or trusted status) and completion of the one or more actions. 

Claim 7	White in view of Mohajeri teach Claim 1, and further teaches further comprising a plurality of resource interaction equipment user systems, (Mohajeri, ¶0026, wherein the system also includes user devices) wherein each of the resource interaction equipment user systems are associated with one of a plurality of resource interaction equipment users, (Mohajeri, ¶0026, wherein the user devices are related to a subscriber user) wherein the API services are further collectively configured to:
connect and integrate with the plurality of resource interaction equipment user systems, (Mohajeri, FIG. 4, API Platform 360, ¶0048 and ¶038, interfacing with a plurality of provider systems) wherein integrating comprises, deploy and implement a trusted entity security certificate (Mohajeri, FIG. 6, ¶0049, generating, i.e. deploying an implementing, anonymous customer references (ACR), wherein the ACR comprises a trusted entity security certificate) for securing data communications between the gateway apparatus and a plurality of provider systems. (Examiner notes “for security data communications...” is an intended use statement without patentable weight, the claim merely recites deployment and implementation of a trusted entity security certificate) and
orchestrate a flow of data communication between the gateway apparatus and the plurality of resource event equipment users. (Mohajeri, FIG. 5, ¶0026, ¶0058, wherein the use of ACR and V-Subs orchestrates the flow of data between gateway and the users)

Claim 9	White in view of Mohajeri teaches Claim 1, and further teaches wherein the tracking module is further configured to establish a list that tracks which of the plurality of API services are connected and integrated with which of the plurality of resource interaction equipment provider systems. (White, ¶0171, tracking a list of services connected to the system) 

Claim 10 is taught by White in view of Mohajeri as described for Claim 1
Claim 13 is taught by White in view of Mohajeri as described for Claim 5.
Claim 15 is taught by White in view of Mohajeri as described for Claim 9.
Claim 16 is taught by White in view of Mohajeri as described for Claim 1.
Claim 19 is taught by White in view of Mohajeri as described for Claim 5. 

3.	Claim 2-3, 4, 8, 11-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 20160155163 A1) in view of Mohajeri et al. (US 20160359632 A1) and in further view of Scriber et al. (US 20190096522 A1).

Claim 2	White in view of Mohajeri teaches Claim 1, but does not explicitly teach 
at least one distributed trust computing network comprising a plurality of decentralized nodes, each decentralized node having a second memory and one or more second processing devices in communication with the second memory, wherein the second memory of the decentralized nodes is configured to store at least one distributed ledger comprising a plurality of blocks of data, wherein each block of data stores information pertaining to at least one of the events in a resource interaction equipment fulfillment process.
From a related technology, Scriber teaches at least one distributed trust computing network comprising a plurality of decentralized nodes, (FIG. 3, Blockchain Network 114, ¶0029 and ¶0043, a blockchain network) each decentralized node having a second memory (¶0020, wherein each blockchain has a ledger of the distributed ledger) and one or more second processing devices in communication with the second memory, (¶0043, wherein the blockchain each has processors) wherein the second memory of the decentralized nodes is configured to store at least one distributed ledger comprising a plurality of blocks of data, (¶0045, wherein the processors of the blockchain record block of data into the ledger) wherein each block of data stores information pertaining to at least one of the events in a resource interaction equipment fulfillment process. (¶0022, wherein data associated with the fulfillment process is stored within the blockchain ledgers) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of White in view of Mohajeri to incorporate the blockchain techniques descried in Scriber in order to better secure and verify data by usage of the block chain distributed ledger technology. 

Claim 3	White in view of Mohajeri and Scriber teach Claim 2, and further teaches
wherein the each of the plurality of resource interaction equipment providers are associated with one of the plurality of decentralized nodes, (Scriber, ¶0034, wherein an ecosystem participant is associated with the blockchain nodes) wherein two or more of the decentralized nodes converge on each block of data within the at least one distributed ledger to verify a validity of the information pertaining to the least one of the events. (Scriber, ¶0022 and ¶0044, wherein the participants in the blockchain verify information of identities)

Claim 4	White in view of Mohajeri and Scriber teach Claim 2, and further teaches wherein each block of data within the at least one distributed ledger is configurable to provide access to the block of data to one or more designated resource interaction equipment providers. (Scriber, ¶0036, wherein ecosystem participants are capable of accessing the distributed ledger)

Claim 8	White in view of Mohajeri and Scriber teach Claim 7, but does not explicitly teach at least one distributed trust computing network comprising a plurality of decentralized nodes, each decentralized node having a second memory and one or more second processing devices in communication with the second memory, wherein the second memory of the decentralized nodes is configured to store at least one distributed ledger comprising a plurality of blocks of data, wherein each block of data stores at least one of (i) information pertaining to at least one of the events in a resource interaction equipment fulfillment process and/or (i) metadata information pertaining to the equipment.
From a related technology, Scriber teaches at least one distributed trust computing network comprising a plurality of decentralized nodes, (FIG. 3, Blockchain Network 114, ¶0029 and ¶0043, a blockchain network) each decentralized node having a second memory and one or more second processing devices in communication with the second memory, (¶0020, wherein each blockchain has a ledger of the distributed ledger) wherein the second memory of the decentralized nodes is configured to store at least one distributed ledger comprising a plurality of blocks of data, (¶0045, wherein the processors of the blockchain record block of data into the ledger) wherein each block of data stores at least one of (i) information pertaining to at least one of the events in a resource interaction equipment fulfillment process (¶0022, wherein data associated with the fulfillment process is stored within the blockchain ledgers) and/or (i) metadata information pertaining to the equipment. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of White in view of Mohajeri to incorporate the blockchain techniques descried in Scriber in order to better secure and verify data by usage of the block chain distributed ledger technology. 

Claim 11 is taught by White in view of Mohajeri and Scribe as described for Claim 8.
Claim 12 is taught by White in view of Mohajeri and Scribe as described for Claim 3.
Claim 17 is taught by White in view of Mohajeri and Scribe as described for Claim 8. 
Claim 18 is taught by White in view of Mohajeri and Scribe as described for Claim 3. 

4.	Claim 2-3, 4, 8, 11-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 20160155163 A1) in view of Mohajeri et al. (US 20160359632 A1) and in further view of Webber (US 6167378 A).

Claim 6	White in view of Mohajeri teach Claim 1, but does not explicitly teach wherein the plurality of resource interaction equipment providers include (i) component manufacturers for components comprising the resource interaction equipment, (ii) equipment manufacturers for the resource interaction equipment, software providers for installing software on the resource interaction equipment, (iii) warehouse provides for physically storing the resource interaction equipment, and (iv) shipment provides for delivering components and resource interaction equipment to providers and resource interaction equipment users.
From a related area, Webber teaches a plurality of resource interaction equipment providers (FIG. 4, Col 15-16,  Line 63-19, provider supply chain) include (i) component manufacturers for components comprising the resource interaction equipment, (FIG. 4, Supplier to Manufacturer) (ii) equipment manufacturers for the resource interaction equipment, software providers for installing software on the resource interaction equipment, (FIG. 4, Manufacturer 515) (iii) warehouse provides for physically storing the resource interaction equipment, (FIG. 4, Warehouses 507) and (iv) shipment provides for delivering components and resource interaction equipment to providers and resource interaction equipment users. (FIG. 4, Shipper 501)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of White in view of Mohajeri in order to account from the various participants in the supply chain provider system as described in Webber to better account for the various actions of participants. 

Claim 14 is taught by White in view of Mohajeri and Webber as described for Claim 6.
Claim 20 is taught by White in view of Mohajeri and Webber as described for Claim 6. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hoggan (US 20130311771 A1) – Related technology regarding service certificates
O’Brien et al. (US 20190237176 A1) – Related technology regarding blockchain technology in a procurement setting

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584. The examiner can normally be reached M-F 10:00-7:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442